EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Mr. Michael Greenberg (Reg. No. 47,312), on 11/08/2021. 

The application has been amended as follows: 
Please amend the claims filed on 6/10/2021 as follows. 
1-4. (CANCELED)
5. (CURRENTLY AMENDED) A method for facilitating  of ownership and licensing of digital images and subsequent commerce of the digital images between image owners and image users on a browser-based image marketplace system, wherein the system comprises a server computer and a database storing metadata of the digital images, the method comprising:
receiving, by the server computer , a selected digital image from an image user, wherein the received digital image is a source image comprising a source image file, wherein the source image is an image or a URL of the image;
	processing, by the server computer , the source image, wherein the processing the source image comprises 
		converting the source image to grayscale;
converted source image into overlapping pieces; and  
resizing the overlapping pieces, wherein the resizing the overlapping pieces further comprises resizing each of the overlapping pieces to be 
	indexing, by the server computer , the each piece of the overlapping pieces with interest points, histograms, and hashes of internal image data, wherein the indexing the overlapping pieces further comprises correlating the indexed interest points, the indexed histogram and the indexed hashes 
	generating, by the server computer , parameters of the source image for an image search by aggregating metadata of the source image from the source image file, wherein the aggregated metadata includes image color, image hue, image size, image date, image location, image resolution, and image capture device;
executing, by the server computer , the image search for instances of the source image over the Internet based on the generated parameters of the source image
returning, by the server computer, of the source image, wherein the results comprise image metadata of the image search relating to ownership and licensing status; 
displaying, by the server computer , the results of the image search to the image user;
based on the results of the image search, providing, by the server computer, licensing information of the source image to the image user for a license purchase of the source image;

receiving, by the server computer, from the image user, information of the license purchase of the source image;
creating, by the server computer , a shell of the source image using theindexed  by detectingthe interest points of the source image; 
storing, by the server computer, the shell of the source image in the database; and
updating, by , the database with the image metadata of the image search of the source image. 

6. (CURRENTLY AMENDED) The method of claim 5, the method further comprises:
integrating, by the server computer, , wherein the integrating the steganography further comprises the license information into the source image

7. (CURRENTLY AMENDED) The method of claim 5, wherein the source image is uploaded by the image user.
8-10. (CANCELED)
 
Reasons for Allowance
The application is directed to security. The instant claims are directed to a method for facilitating the identification of ownership and licensing of digital images and subsequent commerce of the digital images between image owners and image users on a browser-based image marketplace system, wherein the system comprises a server computer, and a database storing metadata of the digital images. Specifically, applicant teaches the server computer receiving a selected digital image from an image user, processing the source image, executing the image search, returning results of the image search, displaying the results of the image search to the image user, providing and receiving information of the license purchase of the source image from the image user and updating the database with the image metadata of the image search of the source image. However, this is taught by Taylor (US 2011/0119293A1: ¶¶25, 37-38, 42-44, 46-49, 50-56, 81-86).  Furthermore, applicant teaches converting the source image to grayscale. However, this is taught by Das (US 2013/0002842A1: ¶¶66-67).  Moreover, applicant teaches splitting the source image into overlapping pieces, resizing the overlapping pieces to be 8x8 pixels, indexing the overlapping pieces. However, the is taught by Keating (US 7,702,185: Abstract, 15:53-61, 16:8-17, 18:10-19:14, 27:31-61). Additionally, applicant teaches generating parameter of the source image for an image search based on metadata of the source image. However, this is taught by Bhalotia (US 7,756,866: 4:35-61, 6:18-22).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
receiving, by the server computer …a selected digital image from an image user…a source image…
	processing, by the server computer, the source image, wherein the processing the source image comprises the following steps: 
		converting the source image to grayscale;
		splitting the converted source image into overlapping pieces; and 
resizing the overlapping pieces, wherein the resizing the overlapping pieces further comprises resizing each of the overlapping pieces to be no larger than 32x32 pixels and no smaller than 8x8 pixels; 
	indexing, by the server computer, the each piece of the overlapping pieces with interest points, histograms, and hashes of internal image data, wherein the indexing the overlapping pieces further comprises correlating the indexed interest points, the indexed histogram and the indexed hashes to point of the source image; 
	generating, by the server computer, parameters of the source image for an image search by aggregating metadata of the source image from the source image file, wherein the aggregated metadata includes image color, image hue, image size, image date, image location, image resolution, and image capture device;
executing, by the server computer, the image search for instances of the source image over the Internet based on the generated parameters of the source image…
creating, by the server computer, a shell of the source image using compression and the
storing, by the server computer, the shell of the source image in the database…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685